Citation Nr: 1634557	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for a rash on the hands, groin, and feet prior to March 14, 2016, and a rating in excess of 10 percent thereafter.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) for the period of March 2, 2003, to November 12, 2009.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969 and from November 1984 to June 1985.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a rash on the hands, groin, and feet, and assigned a noncompensable (0 percent) rating for the disability, effective October 9, 2002.  In December 2015, the Board remanded the appeal.  In a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating from 0 to 10 percent effective March 14, 2016.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 100 percent, effective March 19, 2002; he received SMC under 38 U.S.C. § 1114(s) from April 17, 2001, to March 1, 2003, and began receiving it again on November 13, 2009.  In light of the Board's grant of an increased rating for the disability on appeal as discussed below, the issue of SMC under 38 U.S.C. § 1114(s) for the period of March 2, 2003, to November 12, 2009 is reasonably raised.

After the appeal was recertified to the Board, the Veteran submitted additional evidence and waived original AOJ review.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  From October 9, 2002, to January 21, 2010, and beginning October 22, 2012, the Veteran's skin disability required constant or near-constant topical corticosteroid treatment.

2.  From January 22, 2010, to October 21, 2012, the Veteran's skin disability did not require corticosteroids, topical or oral, immunosuppressive drugs, or any other systemic therapy during a 12-month period; it was productive of itching and scaling, affecting, at most, at least 5 but less than 20 percent of total body area, and less than 5 percent of exposed areas, with no resulting functional impairment.

3.  The Board is granting a 60 percent rating for the Veteran's skin disability, which is separate and distinct from his service-connected PTSD, rated 100 percent, for a period including March 2, 2003, to November 12, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no greater, for a rash on the hands, groin, and feet from October 9, 2002, to January 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a rating of 10 percent, but no greater, for a rash on the hands, groin, and feet from January 22, 2010, to October 21, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

3.  The criteria for a rating of 60 percent, but no greater, for a rash on the hands, groin, and feet beginning October 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

4.  The criteria for SMC under 38 U.S.C. § 1114(s) for the period of March 2, 2003, to November 12, 2009, have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for a rash on the hands, groin, and feet represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his skin disability in August 2005, February 2009, November 2011, and March 2016.  These examinations their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in providing the March 2016 VA examination, the AOJ substantially complied with the Board's December 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected rash on the hands, groin, and feet is rated under Diagnostic Code (DC 7806) for rating dermatitis or eczema.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Topical corticosteroids are systemic therapy for purposes of DC 7806.  Johnson v. McDonald, 27 Vet. App. 497, 502-504 (2016).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected skin disability required constant or near-constant topical corticosteroid treatment from the October 9, 2002, date of service connection for a rash on the hands, groin, and feet, to January 21, 2010, and since October 22, 2012.  

VA treatment records reflect that, beginning in January 2003, the Veteran was prescribed several topical medications, including the topical corticosteroid triamcinolone, for pruritic peeling of the hands and foot, with a diagnosis of tinea.  VA treatment records in May, July, and September 2003, reflect continued treatment, including with triamcinolone, for dermatitis for the hands.  While the Board notes that use of triamcinolone or any other corticosteroid was not noted on December 2003 treatment, it was noted in April 2004 that the Veteran would start treatment of hydrocortisone ointment, a topical corticosteroid, to his hands.  Also, while corticosteroid treatment was not noted on August 2004 treatment, the next most recent record of treatment, in August 2005, reflects that the Veteran was currently using triamcinolone ointment, a topical corticosteroid, for his hand dermatitis/erosio interdigitalis blastomycetica.  On subsequent August 2005 VA examination, it was noted that the Veteran had previously been diagnosed with contact dermatitis and tinea manuum of the hands and had in the past been on both topical steroids and antifungal creams for several years with mild improvement; it was also noted that, most recently, the Veteran had been diagnosed with contact dermatitis and was started on Diprosone ointment, which is a topical corticosteroid, for use twice a day.  September and November 2005 VA treatment records reflect continued corticosteroid treatment, including daily use of triamcinolone and clobetasol ointments, for the hands.  On February 2009 VA examination, it was again noted that Veteran was currently using triamcinolone ointment.

However, VA treatment records from January 22, 2010, to October 22, 2012, as well as a November 2011 VA examination report, reflect that, while the Veteran received treatment for his skin disorder such as urea cream, terbinafine, clotrimazole, and calamine, his skin disorder was not treated with corticosteroids.  Thus, during this period, the Board finds that the Veteran's service-connected skin disability did not require corticosteroids, topical or oral, immunosuppressive drugs, or any other systemic therapy during a 12-month period.

An October 22, 2012, VA treatment record reflects that treatment with triamcinolone ointment would be started again daily.  November 2012 to July 2013 and June 2014 to March 2016 VA treatment records reflect continued treatment with triamcinolone acetonide.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that, from October 9, 2002, to January 21, 2010, and beginning October 22, 2012, his service-connected skin disability required constant or near-constant topical corticosteroid treatment.  Thus, pursuant to DC 7806, a 60 percent rating is warranted during these periods.

From January 22, 2010, to October 21, 2012, the Veteran's service-connected skin disability did not require corticosteroids, topical or oral, immunosuppressive drugs, or any other systemic therapy during a 12-month period.  Thus, neither a 60 percent nor a 30 percent rating under DC 7806 is warranted for such disability during this period.  In this regard, on March 2016 VA examination, the examiner determined that the Veteran's service-connected skin disorder affected at least 5 but less than 20 percent of total body area, and less than 5 percent of exposed areas.  While on previous VA examinations, the amount of both total body area and exposed areas affected was noted to have been less than 5 percent, there is no indication that the Veteran's disability changed such that it was greater in total body area affected on March 2016 VA examination than previously; the March 2016 VA examination described the appearance and location of the Veteran's skin disability as hands with scaling on the palms and between the digits, soles of the feet with scaling with involvement of the interdigital areas, and rash in the groin, which is consistent with the description of the Veteran's skin disability throughout the appeals period.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that, during the period from January 22, 2010, to October 21, 2012, his service-connected skin disorder affected at least 5 but less than 20 percent of total body area, and less than 5 percent of exposed areas.  Therefore, a 10 percent rating, but no greater, under DC 7806 is warranted during this period.  In this regard, at no point has the medical evidence ever indicated that the Veteran's skin disability has ever affected 20 percent or more of either the entire body or exposed areas, or affected the Veteran functionally in any other capacity; on March 2016 VA examination, the examiner specifically determined that the Veteran's skin disability did not impact his ability to work.  

The Board notes a statement from the Veteran's wife, dated in March 2016, along with submitted photographs of the Veteran.  She stated that the Veteran had a very bad problem on his hands, legs, feet, and arms that affected him every day, and that his hands itched with occasional flare-ups in severity.  The Board has considered her statement but finds that the maximum 60 percent rating under DC 7806 for dermatitis, in effect at the time of the statement, adequately contemplates the symptomology described by the Veteran's wife.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His skin disability, productive of itching and scaling, affecting, at most, at least 5 but less than 20 percent of total body area, and less than 5 percent of exposed areas, with no further resulting functional impairment, is adequately contemplated in the assigned ratings above, given the periods during which he was required to use topical corticosteroids within a 12-month period.  His disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  

Accordingly, a rating of 60 percent for the Veteran's service-connected rash on the hands, groin, and feet is warranted for the period of October 9, 2002, to January 21, 2010; a 10 percent rating is warranted from January 22, 2010, to October 21, 2012; and a 60 percent rating is warranted beginning October 22, 2012.  There is no basis for further staged rating of the Veteran's disability.  

III.  SMC under 38 U.S.C. § 1114(s)

Special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).

As noted in the introduction above, the Veteran is rated 100 percent for his service-connected PTSD effective March 19, 2002.  He received SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1) from April 17, 2001, to March 1, 2003, and began receiving it again on November 13, 2009.  Here, the Board is granting a 60 percent rating for the Veteran's skin disability, which is separate and distinct from his service-connected PTSD and involves different anatomical segments or bodily systems, for a period including March 2, 2003, to November 12, 2009.  Accordingly, during this period, SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1) is warranted.


ORDER

A rating of 60 percent, but no greater, for a rash on the hands, groin, and feet, from October 9, 2002, to January 21, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 10 percent, but no greater, for a rash on the hands, groin, and feet, from January 22, 2010, to October 21, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 60 percent, but no greater, for a rash on the hands, groin, and feet, beginning October 22, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

SMC under 38 U.S.C. § 1114(s) for the period of March 2, 2003, to November 12, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


